

116 HRES 745 IH: Urging the Republic of India to end the restrictions on communications and mass detentions in Jammu and Kashmir as swiftly as possible and preserve religious freedom for all residents.
U.S. House of Representatives
2019-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 745IN THE HOUSE OF REPRESENTATIVESDecember 6, 2019Ms. Jayapal (for herself and Mr. Watkins) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONUrging the Republic of India to end the restrictions on communications and mass detentions in Jammu
			 and Kashmir as swiftly as possible and preserve religious freedom for all
			 residents.
	
 Whereas India is the world’s largest democracy and has long shared a unique and important relationship with the United States in promoting common values and upholding regional stability;
 Whereas India is the birthplace of 4 major world religions, including Hinduism, Sikhism, Buddhism, and Jainism, is home to the world’s third-largest Muslim population, and has a proud Christian population, with three of India’s 29 states remaining majority Christian;
 Whereas India’s Constitution mandates a secular state that upholds the rights of all citizens to the freedoms of religion, expression, and speech and to equal treatment before the law;
 Whereas international human rights law holds that all people have the right to freedom of opinion and expression, including freedom to practice, worship, or observe one’s own religion;
 Whereas, since 1989, Jammu and Kashmir has been the site of a 30-year conflict between the Indian government, local Kashmiris, and militants, that has claimed tens of thousands of lives, exacerbated by disenfranchisement of the local population and external state support for the insurgency;
 Whereas, on February 14, 2019, an Indian national and member of a Pakistan-based, United States-designated foreign terrorist organization conducted the deadliest terrorist attack against Indian forces since 1989, killing 40 security personnel;
 Whereas, on August 5, 2019, the Government of India cut all telephone service and internet access in Jammu and Kashmir, the 53rd time the Indian government restricted communication in Kashmir in 2019;
 Whereas the Government of India has stated that communications restrictions are required to stop terrorists from communicating with one another;
 Whereas the Government of India announced it had restored landline phone service to Jammu and Kashmir on September 5, 2019, and partially restored cellphone service on October 14, 2019;
 Whereas 60 percent of the 6,000,000 mobile subscribers in Jammu and Kashmir rely on prepaid cellphones, which remain inoperable for communication, and text messaging and mobile internet services remain suspended;
 Whereas people across the United States maintain ties with family and friends in Jammu and Kashmir and have reported difficulty contacting their loved ones since the communications blockade was imposed on August 5, 2019;
 Whereas press accounts and human rights observers have documented that the communications restrictions derailed health services in Jammu and Kashmir, with patients reporting difficulty calling ambulances and hospitals, and physicians reporting difficulty accessing critical medicines for advanced stages of disease;
 Whereas the Committee to Protect Journalists, Reporters Without Borders, Reporters Committee for Freedom of the Press, and independent reporters have documented detentions and harassment of journalists in Jammu and Kashmir;
 Whereas the Government of India has barred senior United States Government officials and foreign journalists from traveling to Jammu and Kashmir since August 5, 2019;
 Whereas international human rights observers have documented the police’s use of excessive force against detained people and excessive and indiscriminate use of pellet shotguns, tear gas, and rubber bullets against protesters;
 Whereas data from the Government of India found that more than 3,800 people in Jammu and Kashmir were arrested between August 5 and September 6, 2019, 2,600 had been released from detention, and prominent political and business leaders remain in detention;
 Whereas the Jammu and Kashmir police have acknowledged that 144 children, as young as 9 years old, have been arrested;
 Whereas Indian authorities have used the Public Safety Act to preventatively detain people for a broad range of activities that are vaguely defined and without charge for up to 2 years in some cases, including human rights defenders, journalists, political leaders, and people involved in protests;
 Whereas India’s Public Safety Act violates article 9(2) of the International Covenant on Civil and Political Rights by allowing authorities to not communicate grounds of detention for up to 10 days of detention, and also to withhold any information considered to be against the public interest to disclose;
 Whereas photographic evidence indicates that detained people have been required to sign surety bonds forbidding them from making statements or participating in political activities as a condition of their release; and
 Whereas the Department of State reports that the security situation in Jammu and Kashmir remains dire, with insurgents and terrorists threatening the lives of civilians, armed forces, police, and government officials: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the dire security challenges faced by the Government and India in Jammu and Kashmir and the continuing threat of state-supported cross-border terrorism;
 (2)rejects arbitrary detention, use of excessive force against civilians, and suppression of peaceful expression of dissent as proportional responses to security challenges;
 (3)urges the Government of India to ensure that any actions taken in pursuit of legitimate security priorities respect the human rights of all people and adhere to international human rights law; and
 (4)urges the Government of India to— (A)lift the remaining restrictions on communication and to restore internet access across all of Jammu and Kashmir as swiftly as possible;
 (B)refrain from the use of threats and excessive force against detained people and peaceful protesters;
 (C)swiftly release arbitrarily detained people in Jammu and Kashmir; (D)refrain from conditioning the release of detained people on their willingness to sign bonds prohibiting any political activities and speeches;
 (E)allow international human rights observers and journalists to access Jammu and Kashmir and operate freely throughout India, without threats; and
 (F)condemn, at the highest levels, all religiously motivated violence, including that violence which targets against religious minorities.
				